Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is made as of October 25, 2016,
between Diplomat Pharmacy, Inc., a Michigan corporation (the “Company”), and
Paul Urick (“Employee”).

 

WHEREAS, the Company wishes to retain Employee as its President and Employee
wishes to accept employment with the Company under the terms and conditions set
forth herein; and

 

WHEREAS, as a condition to the employment (or continued employment) of Employee
with the Company, Employee is required to enter into this Agreement and to grant
the covenants contained herein.

 

NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1.                                      Employment.  The Company shall employ
Employee as its President, and Employee hereby accepts employment with the
Company in such position, upon the terms and conditions set forth in this
Agreement for the period beginning on November 1, 2016 (the “Effective Date”)
and ending as provided in Section 5 hereof (the “Employment Period”).

 

2.                                      Definitions.  For purposes of this
Agreement, the following terms shall have the following meanings:

 

(a)                                 “Administrator” shall mean the Board or the
Compensation Committee of the Board, consistent with Company policies and
procedures in place from time to time.

 

(b)                                 “Affiliate” of a Person means any other
Person that directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with, such Person. The
term “control” (including the terms “controlled by” and “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities, by contract or otherwise.

 

(c)                                  “Board” shall mean the board of directors
of the Company.

 

(d)                                 “Cause” shall mean the Company’s good faith
determination that one or more of the following has occurred with respect to the
Employee: (1) the commission or conviction (including conviction upon of a plea
of nolo contendere) of a felony or other crime which is punishable by
imprisonment, (2) the commission of any act or omission involving dishonesty,
fraud, or a violation of law with respect to the Company or any of its
Subsidiaries or Affiliates, (3) reporting to work under the influence of alcohol
or illegal drugs, the use of illegal drugs (whether or not at the workplace) or
other conduct causing the Company or any of its Subsidiaries or Affiliates
public disgrace, disrepute or economic harm, (4) repeated failure to perform any
Employee’s duties as directed by the Board or the Chief Executive Officer,  (5)

 

--------------------------------------------------------------------------------


 

breach of fiduciary duty, fraud or willful misconduct with respect to the
Company and/or any of its Subsidiaries or Affiliates, or (6) any material breach
of this Agreement or the Company’s policies and procedures by Employee.

 

(e)                                  “Disability” shall mean Employee’s
inability to perform the essential functions of Employee’s position with the
Company, with or without reasonable accommodations by the Company, for a period
of 90 consecutive days or 120 days in any 365 day period.

 

(f)                                   “Good Reason” means the occurrence of any
of the following without Employee’s written consent: (1) a material adverse
change in Employee’s title, duties or responsibilities in a manner that is
materially inconsistent with the position he holds; (2) a material reduction in
Employee’s Base Salary; and (3) a material breach by the Company of its
obligations, covenants or agreements under this Agreement.  The Company and
Employee agree that “Good Reason” shall not exist unless and until Employee
provides the Company with written notice of the acts alleged to constitute Good
Reason within thirty (30) days of Employee’s knowledge of the occurrence of such
event, and the Company fails to cure such acts within thirty (30) days of
receipt of such notice, if curable.  Employee must terminate his employment
within thirty (30) days following the expiration of such cure period for the
termination to be on account of Good Reason.

 

(g)                                  “Person” means an individual, corporation,
limited liability company, partnership, joint venture, association, trust,
governmental entity, unincorporated organization or other entity.

 

(h)                                 “Subsidiaries” means, with respect to any
Person, any corporation, partnership, limited liability company, association or
other business entity of which (1) if a corporation, a majority of the economic
interests or total voting power of shares of stock entitled to vote
(irrespective of whether, at the time, stock of any other class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) in the election of directors, managers or trustees
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof, or (2) if a partnership, limited liability company, association or
other business entity, either (A) a majority of the partnership or other similar
ownership interest thereof is at the time owned or controlled, directly or
indirectly, by that Person or one or more Subsidiaries of that Person or a
combination thereof, or (B) such Person is a general partner, managing member or
managing director of such partnership, limited liability company, association or
other entity.

 

3.                                      Position and Duties.

 

(a)                                 During the Employment Period, Employee shall
serve as President and shall have such duties and responsibilities as are
assigned to the Employee by the Board and the Chief Executive Officer consistent
with the Employee’s position as President of the Company.

 

(b)                                 During the Employment Period, Employee
shall, at all times, devote the substantial majority of Employee’s working time,
attention, energies, efforts and skills to the

 

2

--------------------------------------------------------------------------------


 

business and affairs of the Company and shall not, directly or indirectly,
engage in any other business activity, whether or not for profit, gain or other
pecuniary advantages, without the express written permission of the Board. 
Employee shall perform Employee’s duties, responsibilities and functions to the
Company hereunder to the best of Employee’s abilities in good faith and shall
comply with all Company policies, rules and procedures.  In performing
Employee’s duties and exercising Employee’s authority under this Agreement,
Employee shall support and implement the reasonable and lawful business and
strategic plans approved from time to time by the Board.

 

4.                                      Compensation and Benefits.

 

(a)                                 During the Employment Period, Employee’s
shall receive an initial annual base salary (the “Annual Base Salary”) of
$425,000.00, which shall be paid in accordance with the Company’s normal payroll
practices for senior executive officers of the Company as in effect from time to
time.  During the Employment Period, the Annual Base Salary shall be reviewed at
least annually, and may be adjusted by the Administrator.  The term “Annual Base
Salary” as utilized in this Agreement shall refer to the Annual Base Salary as
so adjusted.

 

(b)                                 Employee shall be eligible for a cash bonus
relating to the Company’s 2016 and 2017 fiscal year, with a target amount of 60%
of Employee’s Annual Base Salary (prorated for the period beginning the
Effective Date and ending December 31, 2016), with such actual amount to be
determined consistent with the bonus plan in effect for other senior executive
officers of the Company, on substantially the same terms and conditions as
generally apply to such other officers, except that the size of the awards made
to the Employee shall reflect the Employee’s position with the Company and such
other factors as the Administrator reasonably determines from time to time.

 

(c)                                  In addition to the Annual Base Salary, for
each fiscal year beginning January 1, 2018 and continuing through the Employment
Period, the Employee shall be eligible for an annual cash bonus (the “Annual
Bonus”) as determined by the Administrator.  Each such Annual Bonus awarded to
the Employee shall be paid sometime during the first one hundred twenty (120)
days of the fiscal year next following the fiscal year for which the Annual
Bonus is awarded, unless the Employee shall elect, in compliance with Treasury
Regulation 1.409A-2(a), to defer the receipt of such Annual Bonus; provided,
that in any event, the Annual Bonus shall be paid during the year immediately
following the fiscal year in which the bonus relates.  Employee must be employed
with the Company in good standing on the payment date of the Annual Bonus to
earn and be eligible to receive the Annual Bonus.

 

(d)                                 Subject to Board approval at its
regularly-scheduled 2016 fourth quarter meeting (the “Grant Date”), Employee
shall be granted options to purchase 100,000 of the Company’s Common Shares, at
an exercise price equal to the closing price of the Company’s stock on the Grant
Date on the New York Stock Exchange, vesting in equal annual installments over a
four-year period.  Such grant shall be pursuant to an Option Award Agreement
under the Plan, in form approved by the Administrator.

 

(e)                                  (i) For the period beginning January 1,
2017 through December 31, 2017, the Employee shall be eligible for equity
compensation in an amount of up to 100% of the

 

3

--------------------------------------------------------------------------------


 

Annual Base Salary; and (ii) for the period beginning January 1, 2018 and
continuing through the Employment Period, the Employee shall be entitled to
participate in any stock option, performance share, restricted stock unit or
other equity based long-term incentive compensation plan, program or arrangement
(the “Plans”) generally made available to senior executive officers of the
Company; provided, that in the case of each of (i) and (ii) hereof, on
substantially the same terms and conditions as generally apply to such other
officers, except that the size of the awards made to the Employee shall reflect
the Employee’s position with the Company and such other factors as the
Administrator reasonably determines from time to time.

 

(f)                                   During the Employment Period, Employee
shall receive such perquisites and fringe benefits and participate in all of the
Company’s employee benefit programs and/or plans for which senior executive
employees of the Company are generally eligible in accordance with the policies
of the Company in effect from time to time.

 

(g)                                  During the Employment Period, the Company
shall reimburse Employee for all reasonable out-of-pocket business expenses
incurred by Employee in the course of performing Employee’s duties and
responsibilities under this Agreement which are consistent with the Company’s
policies, in effect from time to time, with respect to travel, entertainment and
other business expenses, subject to the Company’s regular requirements with
respect to reporting and documentation of such expenses.

 

(h)                                 If the Board, or an appropriate committee
thereof, determines that any fraud, negligence, or intentional misconduct by the
Employee is a significant contributing factor to the Company having to restate
all or a portion of its financial statements, the Board or committee may require
reimbursement of any bonus or incentive compensation paid to the Employee if and
to the extent that (i) the amount of incentive compensation was calculated based
upon the achievement of certain financial results that were subsequently reduced
due to a restatement, (ii) the Employee engaged in any fraud or misconduct that
caused or significantly contributed to the need for the restatement, and
(iii) the amount of the bonus or incentive compensation that would have been
awarded to the Employee had the financial results been properly reported would
have been lower than the amount actually awarded.

 

5.                                      Term.  Employee’s employment with the
Company will commence on the Effective Date and, subject to Section 6, will
continue until the second anniversary of the Effective Date (the “Initial
Term”).  Following the Initial Term, the Employment Period will be automatically
renewed for successive one-year periods, unless (i) otherwise terminated as set
forth in Section 6(a) of this Agreement, or (ii) the Company or Employee, as the
case may be, sends the other party a written notice of non-renewal at least 90
days prior to the expiration of the Initial Term or any successive anniversary
date thereof, as applicable.  The initial term of this Agreement, as it may be
extended thereafter, is herein referred to as the “Term.”  Notwithstanding
anything contained in this Agreement to the contrary, the parties acknowledge
and agree that Employee’s employment with the Company is on an at-will basis.

 

4

--------------------------------------------------------------------------------


 

6.                                      Termination of Employment.

 

(a)                                 Termination.  Except for certain continuing
obligations which the parties expressly agree survive termination, including,
without limitation, Sections 6(d), 7, and 8 below, this Agreement and the
Employment Period will terminate upon one of the following reasons:

 

(i)                                     Employee’s death or Disability;

 

(ii)                                  the termination by the Company at any time
for Cause;

 

(iii)                               the termination by the Company at any time
without Cause;

 

(iv)                              the resignation by Employee with Good Reason;

 

(v)                                 the resignation by Employee without Good
Reason; and

 

(vi)                              the non-renewal of this Agreement by any party
as contemplated pursuant to Section 5.

 

(b)                                 Effect of Termination.  Except as otherwise
expressly provided herein, all of Employee’s rights to salary, bonuses, employee
benefits and other compensation hereunder which would have accrued or become
payable after the termination of the Employment Period shall cease upon such
termination, other than those expressly required under applicable law.  In all
cases of termination set forth above in Section 6(a): (i) Employee agrees to
return to the Company and/or its Affiliates, as applicable, any business
equipment (including but not limited to credit cards, computers, printers, fax
machines and telephones) or other company property that Employee may have
received from the Company or any Affiliate of the Company for use during
Employee’s employment; and (ii) Employee will be deemed to have automatically
resigned, effective as of the termination date, from any and all positions
Employee holds as an officer, director, manager, and/or as a member of any
governing body (or a committee thereof) of the Company or its Affiliates.

 

(c)                                  Termination other than without Cause or
Resignation with Good Reason.

 

(i)                                     If the Employment Period is terminated
for any reason other than pursuant to Section 6(a)(iii) or
Section 6(a)(iv) above, Employee shall only be entitled to receive Employee’s
Base Salary that has accrued through the date of termination of the Employment
Period and shall not be entitled to any other salary, compensation or benefits
from the Company or its Affiliates thereafter, except as otherwise specifically
provided for under the Company’s employee benefit plans or as otherwise
expressly required by applicable law (the “Accrued Benefits”); and

 

(ii)                                  the Employee’s rights with respect to any
stock options, restricted stock units and/or other equity awards granted to the
Employee by the Company shall be governed by the terms and provisions of the
plans (including plan rules) and award agreements pursuant to which such stock
options and equity awards were awarded, as in effect at the date the Employee’s
employment terminated.

 

5

--------------------------------------------------------------------------------


 

(d)                                 Termination without Cause or Resignation
with Good Reason.

 

(i)                                     If the Employment Period is terminated
pursuant to Section 6(a)(iii) or Section 6(a)(iv) above, then subject to
compliance with Section 6(i) below, in addition to the Accrued Benefits, the
Company shall pay to Employee  an amount equal to six (6) months of Employee’s
then current Base Salary over a period of six (6) months (the “Severance
Period”), payable in equal installments in accordance with the Company’s regular
payroll policies as if Employee’s employment had not ended (collectively, the
“Severance Payments”).  Subject to compliance with Section 6(i) below, the
Severance Payments will commence on the first payroll date following the 30-day
anniversary of the termination date, with the first payment being retroactive to
the termination date.

 

(ii)                                  the Employee’s rights with respect to any
stock options, restricted stock units and/or other equity awards granted to the
Employee by the Company shall be governed by the terms and provisions of the
plans (including plan rules) and award agreements pursuant to which such stock
options and equity awards were awarded, as in effect at the date the Employee’s
employment terminated.

 

(iii)                               Notwithstanding any other payment date or
schedule provided in this Agreement to the contrary, if the Employee is deemed
on the Termination Date of the Employee’s employment to be a “specified
employee” within the meaning of that term under Section 409A of the Code and the
regulations thereunder (“Section 409A”), then each of the following shall apply:

 

(A)                               With regard to any payment that is considered
“nonqualified deferred compensation” under Section 409A and payable on account
of and within six months after a “separation from service” (within the meaning
of Section 409A and as provided in Section 6(h) of this Agreement), such payment
shall instead be made on the date which is the earlier of (1) the expiration of
the six (6)-month period measured from the date of the Employee’s “separation
from service,” and (2) the date of the Employee’s death (the “Delay Period”) to
the extent required under Section 409A.  Upon the expiration of the Delay
Period, all payments delayed pursuant to this Section 3(d) (whether they would
have otherwise been payable in a single sum or in installments in the absence of
such delay) shall be paid to the Employee in a lump sum, and all remaining
payments due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein; and

 

(B)                               To the extent that benefits to be provided
during the Delay Period are considered “nonqualified deferred compensation”
under Section 409A provided on account of a “separation from service,” the
Employee shall pay the cost of such benefits during the Delay Period, and the
Company shall reimburse the Employee, to the extent that such costs would
otherwise have been paid or reimbursed by the Company or to the extent that such
benefits would otherwise have been provided by the Company at no cost to the
Employee, for the Company’s share of the cost of such benefits upon expiration
of the Delay Period, and any remaining benefits shall be paid, reimbursed or
provided by the Company in accordance with the procedures specified herein.

 

The foregoing provisions of this Section 6(d)(iii) shall not apply to any
payments or benefits that are excluded from the definition of “nonqualified
deferred compensation” under Section 409A, including, without limitation,
payments excluded from the definition of “nonqualified deferred

 

6

--------------------------------------------------------------------------------


 

compensation” on account of being separation pay due to an involuntary
separation from service under Treasury Regulation 1.409A-1(b)(9)(iii) or on
account of being a “short-term deferral” under Treasury Regulation
1.409A-1(b)(4).

 

(iv)                              If, during the Employment Period and within
one (1) year after a Change in Control, as defined in the Company’s 2014 Omnibus
Incentive Plan, or any successor plan thereto, if the Employment Period is
terminated pursuant to Section 6(a)(iii) or Section 6(a)(iv) above, then:

 

(A)                               the Company shall pay to the Employee the
aggregate of the amount equal to (x) the Annual Base Salary, and (y) the greater
of the target bonus for the then current fiscal year under the Plans or any
successor annual bonus plan and the average annual bonus paid to or for the
benefit of the Employee for the prior three (3) full years (or any shorter
period during which the Employee has been employed by the Company); the Company
shall provide the Employee the Accrued Benefits, and

 

(B)                               the Employee’s rights with respect to any
stock options, restricted stock units and/or other equity awards granted to the
Employee by the Company shall be governed by the terms and provisions of the
plans (including plan rules) and award agreements pursuant to which such stock
options and equity awards were awarded, as in effect at the date the Employee’s
employment terminated.

 

(C)                               The amounts due under
Section 6(d)(iv)(A) above shall be payable in equal quarterly installments over
a period of one year (collectively, the “CIC Severance Payments”); subject to
compliance with Section 6(i) below, the CIC Severance Payments will commence on
the 30-day anniversary of the termination date, with the first payment being
retroactive to the termination date.

 

(v)                                 If any payment or benefit (including
payments and benefits pursuant to this Agreement) the Employee would receive in
connection with a Change in Control from the Company or otherwise (the
“Payment”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Code, and (ii) but for this paragraph, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then the
Company shall cause to be determined, before any amounts of the Payment are paid
to the Employee, which of the following two alternative forms of payment shall
be paid to the Employee: (A) payment in full of the entire amount of the Payment
(a “Full Payment”), or (B) payment of only a part of the Payment so that
Employee receives the largest payment possible without the imposition of the
Excise Tax (a “Reduced Payment”).  A Full Payment shall be made in the event
that the amount received by the Employee on a net after-tax basis is greater
than what would be received by the Employee on a net after-tax basis if the
Reduced Payment were made, otherwise a Reduced Payment shall be made.  If a
Reduced Payment is made, (i) the Payment shall be paid only to the extent
permitted under the Reduced Payment alternative, and the Employee shall have no
rights to any additional payments and/or benefits constituting the Payment, and
(ii) reduction in payments and/or benefits shall occur in the following order:
(A) reduction of cash payments (in the reverse chronological order in which such
cash would otherwise be paid); (B) cancellation of accelerated vesting of equity
awards other than stock options; (C) cancellation of accelerated vesting of
stock options (in the reverse chronological order in which such benefits would

 

7

--------------------------------------------------------------------------------


 

otherwise be provided); and (D) reduction of other benefits paid to Employee. 
In the event that acceleration of compensation from the Employee’s equity awards
is to be reduced, such acceleration of vesting shall be canceled in the reverse
order of the date of grant.

 

(e)                                  The independent registered public
accounting firm engaged by the Company for general audit purposes as of the day
prior to the effective date of the Change in Control, or a nationally recognized
law firm, shall make all determinations required to be made under
Section 6(d)(v).  If the independent registered public accounting firm so
engaged by the Company is serving as accountant or auditor for the individual,
entity or group effecting the Change in Control, the Company shall appoint a
nationally recognized law firm or independent registered public accounting firm
to make the determinations required hereunder.  The Company shall bear all
expenses with respect to the determinations by such independent registered
public accounting firm or law firm required to be made hereunder.

 

(f)                                   The independent registered public
accounting firm or law firm engaged to make the determinations hereunder shall
provide its calculations, together with detailed supporting documentation, to
the Company and the Employee within fifteen (15) calendar days after the date on
which Employee’s right to a Payment is triggered (if requested at that time by
the Company or Employee) or such other time as requested by the Company or
Employee.  Any good faith determinations of the accounting firm or law firm made
hereunder shall be final, binding and conclusive upon the Company and Employee.

 

(g)                                  Conflict with Plans.  As permitted under
the terms of the applicable Plans, the Company and the Employee agree that the
definitions of Cause or Good Reason set forth in this Agreement shall apply in
place of any similar definition or comparable concept applicable under the Plans
(or any similar definition in any successor plan).

 

(h)                                 Section 409A.   It is intended that payments
and benefits under this Agreement either be excluded from or comply with the
requirements of Section 409A and the guidance issued thereunder and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted consistent with such intent.  In the event that any provision of
this Agreement is subject to but fails to comply with Section 409A, the Company
may revise the terms of the provision to correct such noncompliance to the
extent permitted under any guidance, procedure or other method promulgated by
the Internal Revenue Service now or in the future or otherwise available that
provides for such correction as a means to avoid or mitigate any taxes, interest
or penalties that would otherwise be incurred by the Employee on account of such
noncompliance.  Provided, however, that in no event whatsoever shall the Company
be liable for any additional tax, interest or penalty imposed upon or other
detriment suffered by the Employee under Section 409A or damages for failing to
comply with Section 409A.  Solely for purposes of determining the time and form
of payments due the Employee under this Agreement (including any payments due
under Section 6(d)) or otherwise in connection with the Employee’s termination
of employment with the Company, the Employee shall not be deemed to have
incurred a termination of employment unless and until the Employee shall incur a
“separation from service” within the meaning of Section 409A.  The parties
agree, as permitted in accordance with the final regulations thereunder, a
“separation from service” shall occur when the Employee and the Company
reasonably anticipate that the Employee’s level of bona fide services for the
Company (whether as an employee or an independent contractor) will permanently
decrease to no more

 

8

--------------------------------------------------------------------------------


 

than forty (40) percent of the average level of bona fide services performed by
the Employee for the Company over the immediately preceding thirty six (36)
months.  The determination of whether and when a separation from service has
occurred shall be made in accordance with this subparagraph and in a manner
consistent with Treasury Regulation Section 1.409A-1(h).  All reimbursements and
in-kind benefits provided under this Agreement shall be made or provided in
accordance with the requirements of Section 409A to the extent that such
reimbursements or in-kind benefits are subject to Section 409A, including, where
applicable, the requirements that (i) any reimbursement is for expenses incurred
during the Employee’s lifetime (or during a shorter period of time specified in
this Agreement), (ii) the amount of expenses eligible for reimbursement (and the
in-kind benefits to be provided) during a calendar year may not affect the
expenses eligible for reimbursement (and the in-kind benefits to be provided) in
any other calendar year, (iii) the reimbursement of an eligible expense will be
made on or before the last day of the calendar year following the year in which
the expense is incurred and (iv) the right to reimbursement (or in-kind
benefits) is not subject to set off or liquidation or exchange for any other
benefit.  For purposes of Section 409A, the Employee’s right to any installment
payments under this Agreement shall be treated as a right to receive a series of
separate and distinct payments.  Whenever a payment under this Agreement
specifies a payment period with reference to a number of days (e.g., “payment
shall be made within ninety (90) days following the date of termination”), the
actual date of payment within the specified period shall be within the sole
discretion of the Company.

 

(i)                                     Conditions to Severance Payments.  To be
eligible for Severance Payments, Employee must meet the following conditions:

 

(i)                                     Within thirty (30) days following
termination, Employee must return and continue to honor, an executed and
irrevocable employment separation and release, in a form attached hereto as
Exhibit A (the “Release”); and

 

(ii)                                  Employee must remain in compliance with
Employee’s obligations under the Release, Sections 7 through 9 of this
Agreement, and any other agreements between the Employee and the Company or its
Affiliates or Subsidiaries.

 

Should Employee materially fail to comply with this Section, Employee shall
receive no further benefits under this Agreement.

 

7.                                      Confidentiality; Non-Competition;
Non-Solicitation; Non-Disparagement.

 

(a)                                 Employee acknowledges that the information,
observations and data obtained by Employee while employed by the Company (prior
to or after the date hereof) concerning the business or affairs of the Company
or any of its Affiliates, including, without limitation, trade secrets, customer
information, pricing information, financial plans, business plans, business
concepts, supplier information, know-how and intellectual property and materials
related thereto (the “Confidential Information”) shall be the property of the
Company or such Affiliate.  Confidential Information shall not include
information known to Employee prior to Employee’s employment with the Company,
or information generally known in the industry.  Therefore, Employee agrees that
Employee shall not disclose to any unauthorized person or use for Employee’s own
purposes any Confidential Information without the prior written consent of

 

9

--------------------------------------------------------------------------------


 

the Board, unless and to the extent that the disclosure of Confidential
Information is made in response to a valid order of a court or other
governmental body, or was otherwise required by law; provided, that, in such
case, Employee shall be required to provide the Company prompt advance notice of
any such disclosure and shall use commercially reasonable efforts to limit the
extent of such disclosure.  Employee shall deliver to the Company at the
termination of the Employment Period, or at any other time the Company may
request, all memoranda, notes, plans, records, reports, computer tapes,
printouts and software and other documents and data (and copies thereof)
relating to the Confidential Information, Work Product (as defined below) or the
business of the Company or any Affiliate which Employee may then possess or have
under Employee’s control, whether physical or electronic, without retaining any
copies of such materials.

 

(b)                                 Employee acknowledges that during Employee’s
employment with the Company Employee has and will become familiar with the
Company’s trade secrets and with other Confidential Information concerning the
Company and its Affiliates and that Employee’s services shall be of special,
unique and extraordinary value to the Company and its Affiliates.  Employee
further acknowledges and agrees that the Company and its Affiliates would be
irreparably damaged if Employee were to provide services to any Person competing
with the Company or engaged in a similar business and that such competition by
Employee would result in a significant loss of goodwill by the Company. 
Therefore, in further consideration of the compensation to be paid to Employee
hereunder and any other consideration paid to Employee under any other agreement
with the Company, Employee agrees that during the period commencing on the date
hereof and ending on the first anniversary of the date of termination of the
Employment Period, Employee shall not, directly or indirectly, engage in
Competition (as defined below).  The Employee shall be deemed to be engaging in
“Competition” if he, directly or indirectly, anywhere in the continental United
States where the Company conducts business or has plans to conduct business,
owns, manages, operates, controls or participates in the ownership, management,
operation or control of or is connected as an officer, employee, partner,
director, consultant or otherwise with, or has any financial interest in, any
business (whether through a corporation or other entity) engaged in any business
activity that could be deemed to be competitive with one or more of the
principal lines of business conducted by the Company or its Affiliates. 
Ownership for personal investment purposes only of less than 2% of the voting
stock of any publicly held corporation shall not constitute a violation hereof.

 

(c)                                  In further consideration of the
compensation to be paid to Employee as described in Section 7(b) above, for so
long as Employee has continuing obligations under Section 7(b) above, Employee
shall not, directly or indirectly through another Person, (i) induce or attempt
to induce any employee or consultant of the Company or any of its Affiliates to
leave the employ or services of the Company or any of its Affiliates, or in any
way interfere with the relationship between the Company or any of its Affiliates
and any employee or consultant thereof, or (ii) solicit any customer of the
Company or any of its Affiliates to provide products or services that compete
with those offered (or for which there are specific plans to offer) by the
Company or any of its Affiliates, to induce such customer to cease doing
business with, or reduce the amount of business conducted with, the Company or
its Affiliates, or in any way interfere with the relationship between any such
customer and the Company or any of its Affiliates.

 

10

--------------------------------------------------------------------------------


 

(d)           In further consideration of the compensation to be paid to
Employee as described in Section 7(b) above, for so long as Employee has
continuing obligations under Section 7(b) above, Employee shall not, in any
communications with the press or other media or any communications with any
customer, client, supplier or other current or prospective business relations of
the other party, criticize, ridicule or make any statement which disparages or
is derogatory to the Company, any of its Affiliates, or any of their
shareholders, members, partners, directors, managers,  officers, employees, or
agents of the Company or any of the Company’s Affiliates or Subsidiaries.

 

(e)           If, at the time of enforcement of the covenants contained in this
Section 7 (the “Restrictive Covenants”), a court shall hold that the duration,
scope or area restrictions stated herein are unreasonable under circumstances
then existing, the parties agree that the maximum duration, scope or area
reasonable under such circumstances shall be substituted for the stated
duration, scope or area and that the court shall be allowed and directed to
revise the restrictions contained herein to cover the maximum period, scope and
area permitted by law.  Employee has consulted with legal counsel regarding the
Restrictive Covenants and based on such consultation has determined and hereby
acknowledges that the Restrictive Covenants are reasonable in terms of duration,
scope and area restrictions and are necessary to protect the goodwill of the
Company and its Affiliates, or the Employee in the case of Section 7(d).

 

(f)            If Employee breaches any of the Restrictive Covenants, the
Company shall have the following rights and remedies, each of which rights and
remedies shall be independent of the others and severally enforceable, and each
of which is in addition to, and not in lieu of, any other rights and remedies
available to the Company at law or in equity: (i) the right and remedy to have
the Restrictive Covenants specifically enforced by any court of competent
jurisdiction (without posting a bond), it being agreed that any breach or
threatened breach of the Restrictive Covenants would cause irreparable injury to
the Company and its Affiliates and that money damages would not provide an
adequate remedy to the Company, and (ii) the right and remedy to require
Employee to account for and pay over to the Company and its Affiliates any
profits, monies, accruals, increments or other benefits derived or received by
Employee as the result of any transactions constituting a breach of the
Restrictive Covenants.  In the event of any breach or violation by Employee of
any of the Restrictive Covenants, the time period of such covenant with respect
to such Person shall be tolled until such breach or violation is resolved.

 

(g)           Employee acknowledges that the obligations contained in this
Section 7 are independent of any other obligations contained in this Agreement,
such that they will remain in effect notwithstanding any claim by Employee that
the Company has breached any other provision of this Agreement.

 

8.           Inventions and Patents.  Employee acknowledges that all
discoveries, concepts, ideas, inventions, innovations, improvements,
developments, methods, designs, analyses, drawings, reports, patent
applications, copyrightable work and mask work (whether or not including any
Confidential Information) and all registrations or applications related thereto,
all other proprietary information and all similar or related information
(whether or not patentable) which relate to the Company’s or any of its
Affiliates’ actual or anticipated business, research and development or existing
or future products or services and which are conceived, developed or

 

11

--------------------------------------------------------------------------------


 

made by Employee (whether alone or jointly with others) while employed by the
Company or any of its Affiliates, whether before or after the date of this
Agreement (“Work Product”), belong to the Company or such Affiliate and Employee
hereby assigns, and agrees to assign, all of the above Work Product to the
Company or such Affiliate.

 

9.           Employee’s Representations.  Employee hereby represents and
warrants to the Company that (i) the execution, delivery and performance of this
Agreement by Employee does not and shall not conflict with, breach, violate or
cause a default under any contract, agreement, instrument, order, judgment or
decree to which Employee is a party or by which Employee is bound, (ii) Employee
is not a party to or bound by any employment agreement, noncompete agreement or
confidentiality agreement with any other Person or entity (other than such
agreements that are being terminated hereby pursuant to Section 25), and
(iii) upon the execution and delivery of this Agreement by the Company, this
Agreement shall be the valid and binding obligation of Employee, enforceable in
accordance with its terms.  Employee hereby acknowledges and represents that
Employee has consulted with independent legal counsel regarding Employee’s
rights and obligations under this Agreement and that Employee fully understands
the terms and conditions contained herein.

 

10.        Survival.  Sections 6 through 25 shall continue to be in full force
following the termination of the Employment Period.

 

11.        Notices.  All notices, requests, consents and other communications
hereunder to any party shall be deemed to be sufficient if delivered in writing
in person or by telecopy (or similar electronic means with a copy following by
nationally recognized overnight courier) or sent by nationally-recognized
overnight courier or first class registered or certified mail, return receipt
requested, postage prepaid, addressed to such party at the address set forth
below or at such other address as may hereafter be designated in writing by such
party to the other parties.

 

Notices to Employee:

 

Paul Urick

412 Beaumont Circle

West Chester, PA  19380

 

Notices to the Company:

 

Diplomat Pharmacy, Inc.

4100 South Saginaw

Flint, MI 48507

Attn:       General Counsel

 

with a copy to:

 

Honigman Miller Schwartz and Cohn LLP

2290 First National Building

660 Woodward Avenue

Detroit, MI 48226

 

12

--------------------------------------------------------------------------------


 

Telephone No: (313) 465-7392

Facsimile No: (313) 465-7393

Attn: Michael D. DuBay

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.  Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.

 

12.        Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, and this Agreement shall be
construed and enforced in such jurisdiction to the maximum extent permitted by
law.

 

13.        Complete Agreement.  This Agreement embodies the complete agreement
and understanding among the parties with respect to the subject matter hereof
and supersedes and preempts all prior understandings, agreements or
representations by or among the parties or any Affiliate of the Company and
Employee, written or oral, which may have related to the subject matter hereof
in any way.

 

14.        No Strict Construction.  The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party.

 

15.        Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same Agreement.  Facsimile counterpart signatures to this
Agreement shall be binding and enforceable.

 

16.        Assignment.  Employee may not assign any of its rights or delegate
any of Employee’s performance under this Agreement, except with the prior
written consent of the Company (as approved by the Board and evidenced by a
written consent), which may be withheld in the Company’s sole discretion.  The
Company may assign this Agreement to any successor or assign (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company.  Any purported
assignment of rights or delegation of performance by Employee in violation of
this Section is void.

 

17.        Choice of Law.  All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by,
and construed in accordance with, the laws of the State of Michigan, without
giving effect to any choice of law or conflict of law rules or provisions
(whether of the State of Michigan, or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Michigan.  Any legal suit, action or proceeding arising out of or relating to
this Agreement shall be instituted in the state or federal courts located in
Michigan, and each party irrevocably submits to the exclusive jurisdiction of
such courts in any such suit, action or proceeding.  The parties irrevocably and
unconditionally waive any objection to the laying of venue of any suit, action
or proceeding in such court and agree not to plead or claim in any such court
that any such suit,

 

13

--------------------------------------------------------------------------------


 

action or proceeding brought in any such court has been brought in an
inconvenient forum.  EACH PARTY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON OR ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT.  THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES TO ENTER INTO THIS AGREEMENT.

 

18.        Amendment and Waiver.  The provisions of this Agreement may be
amended or waived only with the prior written consent of the Company (as
approved by the Board and evidenced by a written consent) and Employee, and no
course of conduct or course of dealing or failure or delay by any party hereto
in enforcing or exercising any of the provisions of this Agreement shall affect
the validity, binding effect or enforceability of this Agreement or be deemed to
be an implied waiver of any provision of this Agreement.

 

19.        Insurance and Indemnification.  The Company may, at its discretion,
apply for and procure in its own name and for its own benefit life and/or
disability insurance on Employee in any amount or amounts considered advisable. 
Employee agrees to cooperate in any medical or other examination, supply any
information and execute and deliver any applications or other instruments in
writing as may be reasonably necessary to obtain and constitute such insurance.

 

20.        Taxes and Withholdings.  All payments made under this Agreement shall
be made less applicable taxes and withholdings.  Notwithstanding any provision
herein to the contrary, the Company makes no representations concerning
Employee’s tax consequences under the Agreement under Section 409A of the
Internal Revenue Code of 1986, as amended (“Code”), along with the rules,
regulations and guidance promulgated thereunder by the Department of the
Treasury or the Internal Revenue Service (collectively, “Section 409A”), or any
other federal, state, or local tax law.  Employee’s tax consequences will
depend, in part, upon the application of relevant tax law, including Code
Section 409A, to the relevant facts and circumstances.  Employee should consult
a competent and independent tax advisor regarding Employee’s tax consequences
under the Agreement.

 

21.        Corporate Opportunities.  During the Employment Period, Employee
shall submit to the Board all business, commercial and investment opportunities
or offers presented to Employee or of which the Employee becomes aware which
relate to the Company’s business at any time during the Employment Period.

 

22.        Employee’s Cooperation.  During and after the Employment Period,
Employee shall cooperate with the Company and its Affiliates in any internal
investigation or administrative, regulatory or judicial proceeding as reasonably
requested by the Company (including, without limitation, Employee being
available to the Company upon reasonable notice for interviews and factual
investigations, appearing at the Company’s request to give testimony without
requiring service of a subpoena or other legal process, volunteering to the
Company all pertinent information and turning over to the Company all relevant
documents which are or may come into Employee’s possession, all at times and on
schedules that are reasonably consistent with Employee’s other permitted
activities and commitments).  If the Company requires Employee’s cooperation in
accordance with this Section, the Company shall reimburse Employee solely for

 

14

--------------------------------------------------------------------------------


 

 reasonable out-of-pocket travel expenses (including reasonable lodging and
meals, upon submission of receipts).

 

23.        Remedies.  Each of the parties to this Agreement shall be entitled to
enforce its rights under this Agreement specifically, to recover damages caused
by any breach of any provision of this Agreement and to exercise all other
rights existing in its favor.  If the Company prevails in enforcing this
Agreement, it shall be entitled to recover, in addition to other damages and
remedies, its costs and reasonable attorneys’ fees.  The parties hereto agree
and acknowledge that money damages would not be an adequate remedy for the other
party’s breach of any term or provision of this Agreement and that the other
party in its sole discretion may apply to any court of law or equity of
competent jurisdiction (without posting any bond or deposit) for specific
performance and/or other injunctive relief in order to enforce or prevent any
violations of the provisions of this Agreement.

 

24.        Third-Party Beneficiaries.  Nothing herein, expressed or implied,
shall create or establish any third party beneficiary hereto nor confer upon any
Person not a party to this Agreement, any rights or remedies, including without
limitation, any right to employment or continued employment for any specified
period, of any nature or kind whatsoever, under or by reason of this Agreement.

 

25.        Termination of Former Agreements; Release.

 

(a)           The Company and Employee hereby agree that this Agreement
supersedes and replaces, in its or their entirety, all current or former
agreements or contracts that Employee has or had with the Company or any of its
current or former Subsidiaries or Affiliates relating in any way to Employee’s
employment, compensation, or other benefits (collectively, the “Former
Agreements”), including, without limitation, any employment letters or
employment agreements.  Employee further agrees that Employee is not entitled to
any severance other than as provided in this Agreement.

 

(b)           EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS READ THIS AGREEMENT AND
THAT EMPLOYEE FULLY KNOWS, UNDERSTANDS AND APPRECIATES ITS CONTENTS, AND THAT
EMPLOYEE HEREBY EXECUTES THE SAME AND MAKES THIS AGREEMENT VOLUNTARILY AND OF
EMPLOYEE’S OWN FREE WILL.

 

26.        No Offset.  Notwithstanding anything in this Agreement or in any
other agreement between Employee and the Company or between Employee and any of
the Company’s Affiliates to the contrary, there shall be no right of offset by
the Company for any debts or obligations due to Employee by the Company or its
Affiliates against any amounts due Employee hereunder.

 

(Signature page follows)

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.

 

 

Company:

 

 

 

 

Diplomat Pharmacy, Inc.

 

 

 

 

 

 

_

By:

/s/ Philip R. Hagerman

 

 

Name: Philip R. Hagerman

 

 

Title: CEO

 

 

 

 

 

 

 

Employee:

 

 

 

 

 

 

 

/s/ Paul Urick

 

Paul Urick

 

--------------------------------------------------------------------------------


 

Exhibit A

Form of Release

 

In consideration for certain payments or benefits paid or granted to the
undersigned (the “Former Employee”) under Section [6(d)] of the Employment
Agreement, Former Employee hereby executes and delivers this Release (this
“Release”) as of the date set forth on the signature page below.

 

WHEREAS, Former Employee and Diplomat Pharmacy, Inc., a Michigan Corporation
(the “Company”) are party to that certain Employment Agreement, dated as of
[·][·], 2016 (the “Employment Agreement”); and

 

WHEREAS, Former Employee’s employment relationship with the Company was
terminated effective as of            , 201   (the “Separation Date”).

 

Now, therefore, for good and valuable consideration, the receipt and adequacy of
which is acknowledged, Former Employee hereby agrees as follows:

 

I.                                        Former Employee understands that
certain payments or benefits paid or granted to Former Employee under
Section [6(d)] of the Employment Agreement represent, in part, consideration for
signing this Release and are not salary, wages or benefits to which Former
Employee was already entitled.  Former Employee understands and agrees that he
will not receive certain of the payments and benefits specified in
Section [6(d)] of the Employment Agreement unless Former Employee executes this
Release and does not revoke this Release within the time period permitted below
or otherwise breach this Release.  Former Employee also acknowledges and
represents that he has received all payments and benefits that he is entitled to
receive (as of the date of this Release) by virtue of any employment by the
Company.

 

II.                                   In consideration of and subject to the
performance by the Company and, together with any direct or indirect
subsidiaries of the Company (collectively, the “Company Group”), of its
obligations under the Employment Agreement, Former Employee releases and forever
discharges, as of the date of this Release, the Company Group and its affiliates
and all present and former directors, managers, officers, agents,
representatives, employees, successors and assigns of the Company Group and its
affiliates and the Company Group’s direct or indirect owners including without
limitation, Diplomat Pharmacy, Inc., a Michigan corporation and its affiliates,
present and former directors, managers, officers, agents, representatives,
employees, successors and assigns  (collectively, the “Released Parties”) to the
extent provided below.  Except as provided in paragraph IV below and except for
the provisions of the Employment Agreement which expressly survive the
termination of Former Employee’s employment by the Company, Former Employee
knowingly and voluntarily (for himself, his heirs, executors, administrators and
assigns) releases and forever discharges the Company Group and the other
Released Parties from any and all claims, suits, controversies, actions, causes
of action, cross-claims, counter-claims, demands, debts, compensatory damages,
liquidated damages, punitive or exemplary damages, other damages, claims for
costs and attorneys’ fees, or liabilities of any nature whatsoever in law and in
equity, both past and present (through the date this Release becomes effective
and enforceable) and whether known or unknown, suspected, or claimed against the
Company Group or any of the Released Parties which Former Employee, his spouse,
or any of his heirs, executors, administrators or assigns, may have against the
Company (including, but not limited to, any allegation, claim or violation,
arising under: Title VII of the Civil Rights Act of 1964, as amended; the Civil
Rights Act of 1991; the Age Discrimination in Employment Act of 1967, as

 

--------------------------------------------------------------------------------


 

amended (the “ADEA”) (including the Older Workers Benefit Protection Act); the
Equal Pay Act of 1963, as amended; the Americans with Disabilities Act of 1990;
the Family and Medical Leave Act of 1993; the Worker Adjustment Retraining and
Notification Act; the Employee Retirement Income Security Act of 1974; or their
state or local counterparts; or under any other employment-related federal,
state or local civil or human rights law, or under any other employment-related
local, state, or federal law, regulation or ordinance; or under any public
policy, contract or tort, or under common law; or arising under any
employment-related policies, practices or procedures of the Company or any other
member of the Company Group; or any claim for wrongful discharge,
employment-related breach of contract, infliction of emotional distress,
defamation; or any claim for costs, fees, or other expenses, including
attorneys’ fees incurred in these matters) (all of the foregoing collectively
referred to herein as the “Claims”).  Former Employee specifically represents
that he has not filed any claims, charges, complaints, suits, or other actions
against the Company or any other Released Party, with any federal, state or
local agency or court.  Former Employee further agrees that should any claims,
charges, complaints, suits or other actions be filed hereafter on his behalf by
any federal, state or local agency or by any other person or entity, that he
will immediately withdraw with prejudice, or cause to be withdrawn with
prejudice, and/or dismiss with prejudice, or cause to be dismissed with
prejudice, any such claims, charges, complaints, suits, or other actions filed
against the Company or any other Released Party.  Former Employee agrees to
opt-out of any class action filed against the Company or any other Released
Party.

 

III.                              Former Employee represents that he has made no
assignment or transfer of any right, claim, demand, cause of action, or other
matter covered by paragraph II above.

 

IV.                               Former Employee agrees that this Release does
not waive or release any rights or claims that Former Employee may have under
the ADEA which arise after the date he executes this Release.  Former Employee
acknowledges and agrees that his separation from employment with the Company in
compliance with the terms of the Employment Agreement shall not serve as the
basis for any claim or action (including, without limitation, any claim under
the ADEA).

 

V.                                    Former Employee acknowledges that he has
entered into this Release freely and without coercion, that he has been advised
by the Company to consult with counsel of his choice, that Former Employee has
had adequate opportunity to so consult, and that Former Employee has been given
all time periods required by law to consider this Release, including but not
limited to the 21-day period required by the ADEA.  Former Employee understands
that he may execute this Release less than 21 days from its receipt from the
Company, but agrees that such execution will represent his knowing waiver of
such 21-day consideration period. Former Employee further acknowledges that
within the 7-day period following his execution of this Release (the “Revocation
Period”), Former Employee shall have the unilateral right to revoke this
Release, and that the Company’s obligations under this Release shall become
effective only upon the expiration of the Revocation Period without his
revocation of this Release.  To be effective, notice of Former Employee’s
revocation of this Release must be received by the Company on or before the last
day of the Revocation Period.

 

VI.                               In signing this Release, Former Employee
acknowledges and intends that it shall be effective as a bar to each and every
one of the Claims mentioned or implied above in this Release.  Former Employee
expressly consents that this Release shall be given full force and effect
according to each and all of its express terms and provisions, including those
relating to unknown and unsuspected Claims (notwithstanding any state statute
that expressly limits the effectiveness of a Release of unknown, unsuspected and
unanticipated Claims), if any, as well as those relating to any other Claims
mentioned or implied above in this Release.  Former Employee acknowledges

 

2

--------------------------------------------------------------------------------


 

and agrees that this waiver is an essential and material term of this Release
and that without such waiver the Company would not have agreed to the terms of
the Employment Agreement or this Release.  Former Employee further agrees that
in the event he should bring a Claim seeking damages against the Company Group
or any other Released Party, or in the event Former Employee should seek to
recover against the Company Group or any other Released Party in any Claim
brought by a governmental agency on his behalf, this Release shall serve as a
complete defense to such Claims.  Former Employee has informed the Company of
any pending charge or complaint of the type described in paragraph II as of the
execution of this Release.

 

VII.                          Former Employee agrees that neither this Release,
nor the furnishing of the consideration for this Release, shall be deemed or
construed at any time to be an admission by any member of the Company Group, any
Released Party or Former Employee of any improper or unlawful conduct.

 

VIII.                     Former Employee agrees that he will forfeit all
amounts payable by the Company pursuant to the Employment Agreement or this
Release if he challenges the validity of this Release.  Former Employee also
agrees that if violates this Release by suing the Company Group or the other
Released Parties for Claims, he will pay all costs and expenses of defending
against such Claims, including reasonable attorneys’ fees, and return all
payments received by Former Employee pursuant to this General Release.

 

IX.                               Former Employee agrees that this Release is
confidential and agrees not to disclose any information regarding the terms of
this Release, except to his immediate family and any tax, legal or other counsel
he has consulted regarding the meaning or effect of this Release or as required
by law, and he will instruct each of the foregoing not to disclose the same to
anyone.

 

X.                                    Former Employee agrees to reasonably
cooperate with the Company Group at the Company Group’s expense in any internal
investigation, any administrative, regulatory, or judicial proceeding or any
dispute with a third party.  Former Employee understands and agrees that his
cooperation may include, but not be limited to, making himself available to the
Company Group upon reasonable notice for interviews and factual investigations;
appearing at the Company Group’s request to give testimony without requiring
service of a subpoena or other legal process; volunteering to the Company Group
pertinent information; and turning over to the Company Group all relevant
documents which are or may come into Former Employee’s possession all at times
and on schedules that are reasonably consistent with Former Employee’s other
permitted activities and commitments, all at the Company’s expense.  Former
Employee understands that in the event the Company Group asks for his
cooperation in accordance with this provision, the Company will also reimburse
him for reasonable travel expenses, (including lodging and meals), upon Former
Employee’s submission of receipts.

 

XI.                               Former Employee acknowledges that the
information, observations and data obtained by Former Employee concerning the
business and affairs of the Company during the course of his employment with the
Company were the property of the Company.  Former Employee agrees to abide by
his post-employment obligations under the Employment Agreement, including but
not limited to Section 7 thereof.

 

XII.                          Former Employee also understands that,
notwithstanding anything in this Release to the contrary, nothing in this
Release shall be construed to prohibit Former Employee from (y) filing a charge
or complaint with the Equal Employment Opportunity Commission or any other
federal, state or local administrative or regulatory agency, or
(z) participating in any investigation or proceedings conducted by the Equal
Employment Opportunity Commission or any other federal, state or local
administrative or regulatory agency; however, former Employee expressly waives
the right to any

 

3

--------------------------------------------------------------------------------


 

individual relief of any kind in the event that the Equal Employment Opportunity
Commission or any other federal, state or local administrative or regulatory
agency pursues any claim on Former Employee’s behalf.  Notwithstanding the
foregoing, Former Employee further understands that this Release does not
prevent Former Employee from obtaining a whistleblower award from the Securities
and Exchange Commission.

 

XIII.                     Notwithstanding anything in this Release to the
contrary, this Release shall not relinquish, diminish, or in any way affect any
rights or claims arising out of any breach by the Company Group or by any
Released Party of the Employment Agreement or the Release after the date of this
Release.

 

XIV.                      Whenever possible, each provision of this Release
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Release is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

BY SIGNING THIS RELEASE, FORMER EMPLOYEE REPRESENTS AND AGREES THAT:

 

I.                                        FORMER EMPLOYEE HAS READ IT CAREFULLY;

 

II.                                   FORMER EMPLOYEE UNDERSTANDS ALL OF ITS
TERMS AND KNOWS THAT HE IS GIVING UP IMPORTANT RIGHTS, INCLUDING BUT NOT LIMITED
TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED,
TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED; THE EQUAL PAY ACT OF
1963, THE AMERICANS WITH DISABILITIES ACT OF 1990; AND THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMENDED;

 

III.                              FORMER EMPLOYEE VOLUNTARILY CONSENTS TO
EVERYTHING IN THIS RELEASE;

 

IV.                               FORMER EMPLOYEE HAS BEEN ADVISED TO CONSULT
WITH AN ATTORNEY BEFORE EXECUTING IT AND FORMER EMPLOYEE HAS DONE SO OR, AFTER
CAREFUL READING AND CONSIDERATION, FORMER EMPLOYEE HAS CHOSEN NOT TO DO SO OF
HIS OWN VOLITION;

 

V.                                    FORMER EMPLOYEE HAS SIGNED THIS RELEASE
KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE
FORMER EMPLOYEE WITH RESPECT TO IT; AND

 

VI.                               FORMER EMPLOYEE AGREES THAT THE PROVISIONS OF
THIS RELEASE MAY NOT BE AMENDED, WAIVED, CHANGED OR MODIFIED EXCEPT BY AN
INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED REPRESENTATIVE OF THE COMPANY AND
BY FORMER EMPLOYEE.

 

4

--------------------------------------------------------------------------------


 

Former Employee executes this Release as of             , 20  .

 

 

 

Name:                                         

 

 

--------------------------------------------------------------------------------